Title: To Thomas Jefferson from James Barbour, 17 September 1821
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Barboursville
Septr. 17th 21
This will be presented you by Mr Lewis who is desirous of obtaining a Situation in the university—I have not the pleasure of any acquaintance with Mr Lewis—but he is strongly recommended to me by a much esteemed friend for his moral qualities—his capacity for the Situation, to which he aspires will be for yourself to decide—I Suggested to him that I was apprehensive the university was scarcely in Sufficient forwardness—he hopes otherwise and wishes to be at least in time, lest he should be anticipatedI tender you my respectsJames Barbour